                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TYRONE FITZGERALD,                             :
              Petitioner,                      :
                                               :
          v.                                   :      Civ. No. 17-4837
                                               :
MARK GARMAN,                                   :
                     Respondent.               :

                                      JUDGMENT

       AND NOW, this 19th day of August, 2019, upon careful and independent consideration

of Tyrone Fitzgerald’s pro se Petition for Writ of Habeas Corpus (Doc. No. 1), the

Commonwealth’s Response to Petition (Doc. No. 15), Judge Sitarkski’s Report and

Recommendation (Doc. No. 20), Fitzgerald’s Objections (Doc. No. 26), and available state court

records, it is hereby ORDERED that:

   1. The Report and Recommendation (Doc. No. 20) is APPROVED and ADOPTED;

   2. Fitzgerald’s Objections (Doc. No. 26) are OVERRULED;

   3. The Petition for Writ of Habeas Corpus (Doc. No. 1) is DISMISSED with prejudice;

   4. A Certificate of Appealability shall NOT ISSUE. See 28 U.S.C. § 2253(c)(1)(A); Slack

       v. McDaniel, 529 U.S. 473, 484 (2000); and

   5. The CLERK OF COURT shall CLOSE this case.



                                                         AND IT IS SO ORDERED.

                                                         /s/ Paul S. Diamond
                                                         ________________________
                                                         Paul S. Diamond, J.
